ON MOTION FOR REHEARING
Plaintiff Clementson, a disabled Vietnam-era veteran, worked as operations assistant for Hawaiian Marine Lines, whose parent was Crowley Maritime Corp. (Crowley), a federal government contractor. His suit against the Department of Labor arose out of Crowley’s refusal to rehire him.
Clementson’s basic claims were that:
(1) While employed by Crowley in 1983, on one occasion, a Crowley official told him that a parent company executive had asked why Crowley was employing a “gimp”. Plaintiff was crippled.
*157(2) He had a continuing argumentative relationship with his supervisor. He maintained that his job of supervising barge loading was very stressful due to the constant possibility of accidents.
(3) At the end of a shift on April 27, 1983, during which his supervisor verbally abused him, he told the latter that he “quit”. The next day, he returned and tried to rescind his resignation, but despite repeated requests, Crowley would not rehire him and he was sent a written notice of discharge. Instead, a non-disabled Vietnam veteran, discharged over four years before, and allegedly less well-qualified, was hired to replace him.
Clementson thereafter filed a complaint with the office of federal contract compliance programs of the Department of Labor, alleging that he was not rehired due to prejudice against him as handicapped, and that the company had violated affirmative action requirements imposed on it as a government contractor, 38 U.S.C. section 2012.
The agency decided there was insufficient evidence that the refusal to rehire was based on Clementson’s status as a disabled, i.e., handicapped, Vietnam-era veteran. That decision was affirmed on reconsideration at the next level; thus plaintiff’s administrative remedies were exhausted.
Clementson then brought this action against the Department of Labor claiming that its action in refusing to order his reinstatement had been arbitrary, capricious, unreasonable, unlawful, and procedurally defective. 5 U.S.C. sections 702, 706; 41 C.F.R. section 60-250.26(e).
On hearing, this court held that the agency’s decision had been rationally based upon the evidence, that the investigation had been procedurally correct, and that there was no evidence of discrimination or violation of affirmative action regulations. The court granted summary judgment for the Department of Labor.
Clementson now moves for reconsideration of that decision.
I
He first argues that the Department of Labor’s decision was arbitrary and capricious because it failed to consider whether Crowley had a duty, under affirmative action requirements, to transfer Clementson to another job.
This court previously held that this claim was not properly before it, because Clementson had not raised the claim before the agency. He now argues that 41 C.F.R. section 60-250.26(a), which requires the agency to assist complainants in preparing their complaints, required it to help him focus on the denial of transfer as well as the refusal to rehire.
The complaint was prepared on a form supplied by the agency. Clementson urges that one of the boxes checked, “discharge”, placed in issue more than just Crowley’s failure to rehire him in his old job, but, fairly read, also places in issue Crowley’s refusal to employ him at all after he quit. (The other box checked was “failure or refusal to hire”.)
However, this claim was not so presented to the agency. The tenor of Clementson’s complaint to the agency was Crowley’s refusal to rehire for his old position, not for a refusal to rehire him in some other job in the company. The agency thus had no obligation to supply him with possible new grounds for complaint.
II
Clementson also argues that the agency’s decision was arbitrary, because it failed to consider whether Clementson’s service-induced ulcer made him tense and contributed to his turbulent relationship with his supervisor, which, in turn, led to his quit/discharge. This is based on 41 C.F.R. section 60-250.6(h)(2), which required the employer to identify disabled veterans’ “problem areas” in relationships with line management, and accommodate them.
Besides the fact that this claim, too, was not before the agency, the chain of causation is entirely too attenuated to compel *158this court to order the agency to require Crowley to rehire Clementson and give him special treatment because of his service-induced ulcer.
III
Clementson alleged in his request for reconsideration before the agency that Crowley did not have a valid affirmative action program in place, as required. He argues that the Department’s regulations required the employer to give notice to Clementson about the company’s affirmative action program and invite him to take advantage of it. Therefore, he claims:
a. If Crowley did not have a valid program in place, it deprived Clementson of his right to affirmative action practices that might have prevented his termination. Thus, the agency’s decision was arbitrary and capricious.
b. If Crowley violated its duty to give notice, it interfered with Clementson’s ability to frame his original complaint to the agency by depriving him of relevant information.
These, it is argued, are genuine issues of law and fact precluding a grant of summary judgment.
Again, however, the causation requirement is not fulfilled. The only evidence before the agency showed that the reason for the quit/discharge was a personality dispute, and the agency rationally so concluded. Even if it were entirely the supervisor’s fault, this still was not evidence of discrimination or failure to obey affirmative action regulations.
Moreover, the fact that Crowley did or did not have an affirmative action program in effect at the time of the quit/discharge does not change the basic facts underlying Clementson’s claim. Clementson’s claims were fully reviewed by the agency under the same standards that would prevail with or without an affirmative action program in place.
IV
The employee argues that the administrative record is not before the court, so the Department cannot show that it is entitled to summary judgment. There is no way to tell if agency fact-finding procedures were adequate.
However, the written complaints were clearly before the agency, and the same, along with the agency’s summary of the evidence, its recommended findings, and the reasons therefor, were before this court. The record was sufficient for this court to rule upon.
V
Clementson states that after he quit and Crowley refused to rehire him, Prowley tried to intimidate him from taking his. complaint to the agency. If so, this would be contrary to 41 C.F.R. section 60-250.51, and Crowley might be liable for agency sanctions. Such a “violation” coming after Clementson’s quit/discharge would have no relevance to Clementson’s “refusal to rehire” complaint.
Upon reconsideration, this court finds no basis for setting aside its grant of summary judgment for the Department of Labor. Therefore, it is hereby ORDERED that the motion for rehearing is DENIED.